Plaintiffs appeal from an order granting their motion to reconsider a previous determination made pursuant to subdivision (bb) of rule 2 of the Kings County Supreme Court Rules, which marked the action off the general calendar and placed it on a deferred calendar, and on reconsideration denying their motion for a preference. Order modified by striking from the second ordering paragraph thereof the word “denied” and by substituting therefor the words “granted to the extent of restoring the cause to the general calendar ”. As so modified, order affirmed, without costs. In our opinion, the proof presented was sufficient to entitle the plaintiffs to the relief sought. Wenzel, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ., concur.